Citation Nr: 1827354	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for residuals, head concussion.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for scar, right temple.

5. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 1981 and from May 1982 to May 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before a different Veterans Law Judge than the undersigned in December 2015.  A transcript of the hearing is associated with the file.  As the Veterans Law Judge is no longer with VA, the Veteran was offered another hearing in December 2017, which the Veteran declined.  See 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  

In February 2016, the Board remanded the case to issue an appropriate statement of the case on the issues of service connection for back, head concussion, neck, and right temple scar, which was accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, the Board finds that the RO complied with the remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran's August 2017 VA Form 9 requested a video conference hearing on the four service connection issues listed in the August 2017 statement of the case and a November 2017 646 from the Veteran's representative noted that the Veteran requested a Board hearing.  Subsequently, a December 19, 2017 correspondence from the Veteran's representative listed the 4 service connection issues and enclosed a form where the Veteran checked that he did not want a Board hearing.  The February 2018 brief from the Veteran's representative listed all 5 service connection issues and did not note a pending hearing request.  
As such, the Board deems the hearing request regarding the 4 service connection issues (subject to the Board's 2016 Manlincon remand) to be withdrawn.


The issues of entitlement to service connection for a back disability, neck disability and a right temple scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have residuals from a head concussion at any point during the appeal period.
	
2. The Veteran's sleep apnea is not caused by or related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a head concussion have not been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2017).

2. The criteria for service connection for sleep apnea have not been met. 38 U.S.C. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent to report symptoms observable by sense and contemporaneous medical diagnoses, but not competent to diagnose or assess the etiology of a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b) (2012).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Head concussion

Certain chronic diseases (including residuals of a head concussion, as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system).  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2017).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  An organic diseases of the nervous system is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

The Veteran contends that he is entitled to service connection for a head concussion and loss of consciousness because it was caused by an in-service fall.  

A review of the Veteran's service treatment records is negative for a concussion or loss of consciousness.  The STRs reflect that in June 1984 the Veteran fell in his quarters and hit his head on a sink.  The report of emergency care and treatment reflects that the Veteran did not have loss of consciousness.  Additionally, he was observed for at least 2 hours and was found to be much more alert, oriented and stable.  The physical examination reflects that the Veteran was alert and had PERRLA (pupils equal, round, react to light, accommodation).  Subsequently, an April 1985 dental health questionnaire reflect that the Veteran denied convulsions or dizzy spells.  Finally, at the Veteran's separation examination in April 1985, the examiner noted no abnormalities related to the Veteran's head or a concussion.  Post-service treatment records are also silent for any diagnosis of a head concussion or treatment for residuals.  

Based on the above, the Board finds an in-service event, the Veteran hitting falling and hitting his head off a sink.  However, the Board finds that the evidence weights against a finding of a current residuals of head trauma.  In this regard, the contemporaneous STRs did not reflect a loss of consciousness and physical examination show he was alert and oriented, to include even more so after being under observation for several hours.  The Board also finds that the findings on the Veteran's separation examination and the lack of findings in the post-service treatment records weigh against the claim.  

As just discussed, the competent and probative evidence weighs against a current disability or persistent or recurrent symptoms of such.  Additionally, the Board notes that the evidence weighs against continuous symptomatology.   

For these reasons, the Board finds that all three elements of service connection have not been met and service connection for residuals of a head injury is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a head concussion and residuals, is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

Sleep apnea

The Veteran contends that he is entitled to service connection for sleep apnea because he developed it in service.   

The Veteran has a current sleep apnea disability, as noted by the August 2017 VA examination report and post-service treatment records.  Accordingly, a current disability has been shown by competent evidence.

In regard to an in-service event or occurrence, the Veteran's service treatment records are silent on a diagnosis of sleep apnea or related problems.  The Veteran reported that he was a heavy snorer and that other service members complained and he was assigned to sleep by himself.

As to medical nexus, the August 2017 VA examiner, a physician, provided an opinion that the Veteran's sleep apnea is less likely than not incurred in or caused by service.  The examiner reasoned: 

The Veteran has sleep apnea diagnosed after service.  Sleep apnea is a condition with a specific established diagnostic criteria and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or other nonspecific complaints.  Snoring is not sleep apnea.  Sleep apnea is caused by the blockage of the upper airway by the tongue and soft palate.  Risk factors include a genetic predisposition, obesity, short large diameter neck, smoking, alcohol consumption and the use of sedatives and tranquilizers.  Risk is not cause.  No event or exposure in military service causes sleep apnea.  The Veteran had complaints suggestive of sleep apnea, documented in the record, only months prior to the diagnsosi[s], decades after service.  He had at that time multiple risk factors including a BMI [body mass index] > 33 and hx [history] of alcohol use.  Nothing in his military record remotely suggested sleep apnea during service.  The Veteran has buddy letters suggesting heavy snoring in service.  Snoring is not sleep apnea, it can be a symptom of sleep apnea but is not diagnostic for the condition.  

The Board finds this examiner's opinion is highly probative, as it considered the Veteran's and other lay statements, accepted medical principles and treatises, the Veteran's medical history and risk factors, and is consistent with the record.  For these reasons, the Board places significant weight on this piece of competent medical evidence. 

As noted, the Veteran submitted lay statements from himself, his mother, his ex-wife, and a fellow service member.  The Veteran reported being nicknamed "Freight train" in the service due to his loud snoring, which was corroborated in a "buddy statement" by his fellow service member, J.G.  The Veteran's ex-wife wrote that the Veteran snored very loudly, he would stop breathing, and then begin breathing again.  The Veteran's mother wrote that he had no breathing problems or snoring before his service in the Marine Corps.  The Board acknowledges these lay statements, but notes that laypersons are not competent to diagnose or assess the etiology of complex disorders such as sleep apnea, a restrictive lung disease.  See Jandreau, 492 F.3d 1372 at 1377; 38 C.F.R. § 4.97.  Additionally, the August 2017 VA examiner opined that while snoring can be a symptom of sleep apnea, it is not diagnostic.  The Veteran's ex-wife's statements that the Veteran stopped breathing is more suggestive of sleep apnea than snoring, but there is nothing in the record to indicate she is a qualified, competent medical professional.  Therefore, the Board places less weight on her statements.  The Board also notes that there is no favorable competent evidence of a medical link between the Veteran's service and his sleep apnea. In sum, the Board finds that her opinion is outweighed by the opinion of the trained VA physician.

As probative and competent medical evidence weighs against a finding of a nexus between the Veteran's active duty and his currently diagnosed sleep apnea, the third element of service connection is not met.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for sleep apnea is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for residuals of a head concussion is denied.

Service connection for sleep apnea is denied.



REMAND

In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination or a medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.

In regard to the Veteran's neck disability, the Veteran contended he is entitled to service connection for the neck disability secondary to his service-connected left shoulder disability.  The AOJ denied service connection because there was no evidence of an in-service event or occurrence.  The record reflects that the Veteran's left shoulder disability is service-connected due to an in-service event, but there is no competent medical evidence evaluating the etiology of the Veteran's neck disability as secondary to this service-connected disability.  See 07/24/2014 VA 21-526b (claiming neck condition secondary to service-connected left shoulder).  As such, there is an indication that the disability may be associated with a service-connected disability, so a medical opinion is required.

As to the Veteran's right temple scar, the AOJ denied service connection because there was no current disability.  However, a VA ophthalmology note from August 2012 by Dr. G.R., M.D., noted a scar at the right brow "from trauma with pool cue in 1984."  As such, there is an indication that there is a disability that may be associated with the Veteran's active service from 1982 to 1985.  The Board notes that most of the probative value of a medical opinion comes from its reasoning, and an opinion is not entitled to any weight in a service-connection context if it contains only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  As there is no rationale for Dr. G.R.'s opinion and no indication that the physician reviewed the Veteran's pertinent STRs, the Board finds that this opinion alone is not enough to grant at this time.  Additionally, the Board notes that subsequent scar examinations noted other scars, but it is unclear whether they addressed the right temple scar.  For these reasons, the Board finds another VA examination and opinion is needed prior to adjudication on the merits.

Considering the Veteran's back disability, the record shows that the Veteran has treatment for myospasm of the thoracic area and subluxation/nonallopathic lesion of the thoracic region.  The AOJ denied service connection because there was no indication of association between the current back disability and a back injury sustained during active duty, to in the January 10, 1982 complaints of back pain.  This STRs show that the Veteran noted slipping on oil in the motor pool and he had tenderness and a little redness.  As there is no competent medical opinion of record addressing this in-service event, the Board finds that a VA examination and opinion would assist it to adjudicate this issue.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. After completing #1, then schedule the Veteran for appropriate VA examination(s) and obtain an examination or medical opinion, as appropriate, to the Veteran's neck, back, and scar disabilities. The examiner(s) is/are asked to address the following:

a. Neck: Is it at least as likely as not that the Veteran's service-connected left shoulder disability caused the Veteran's neck disability?

Is it at least as likely as not the Veteran's service-connected left shoulder disability aggravated the Veteran's neck disability?  If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

b. Right temple scar: Identify if the Veteran has a right temple scar disability at any point during the appeal period (July 2014 to the present).  If not, please explain.  If so, then is the right temple scar at least as likely as not that the Veteran's right temple scar was caused by or incurred in active service?

c. Back: Is it at least as likely as not that the Veteran's back disability was caused by or incurred in active service, to include the January 1982 complaint of back pain after slipping on motor oil?

A comprehensive rationale is to be provided for each opinion offered. Consider all lay and medical evidence of record. 

If any requested opinion cannot be offered without resorting to speculation, court cases require that the opinion state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Following any additional indicated development, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


